Exhibit 10.51
 
[sionix01.jpg]


July 31, 2012



Mr. Bernard Brogan
Email to: bernardbrog@eircom.net



Re: Offer of position for Board of Directors



Dear Mr. Brogan,


Sionix Corporation (the “Company”) is pleased to offer you a seat on our Board
of Directors.  You will be asked to attend at least one (1) official Board of
Directors meeting per calendar quarter; as well we will have other informal
meetings during the year.


In consideration for your services you will be granted shares of restricted
common stock of the Company, paid quarterly in arrears. The number of shares
granted will be based on the volume weighted average closing price for our stock
for the period served divided into $7,500.  The shares are paid on each calendar
quarter and you will receive a pro-rated amount for your first quarter of
service.


In addition, the Company will reimburse all approved expenses related to your
services as a member of our Board of Directors promptly upon receipt of your
expense report.  Any public communication of your position with the Company will
be mutually agreed, except as required by the SEC or other government reporting
agency.


Please indicate your acceptance for a position on our Board of Directors by
signing below and returning to me by fax at (704) 971-8401.


Sincerely,
 
/s/ James R. Currier
     
James R. Currier
     
Chairman and Chief Executive Officer
     

 
914 Westwood Blvd., Box 801
Los Angeles, CA 90024
(704) 971-8400
 
 
 

--------------------------------------------------------------------------------

 
 
[sionix01.jpg]
 
Agreed and Accepted:
 

       
Bernard Brogan
     

 
Date:


(Please fax to 704-971-8401 upon acceptance)
 
2 | Page
914 Westwood Blvd., Box 801
Los Angeles, CA 90024
(704) 971-8400